EXHIBIT FACILITY AGREEMENT Reference is made to the Amended and Restated Revolving Credit Promissory Note (Libor/Prime) dated as of December22, 2008 made by Avistar Communications Corporation, a Delaware corporation (the “Borrower”), to the order of JPMorgan Chase Bank, N.A. (the “Bank”) in the maximum principal amount of $10,000,000 (the “Original Note”). Reference is made to the Second Amended and Restated Revolving Credit Promissory Note (Libor/Prime) dated as of December22, 2009 (as amended or otherwise modified from time to time, together with any promissory note or notes issued in exchange therefor or in substitution therefor, the “New Note”) made by the Borrower to the order of the Bank in the maximum principal amount of For value received, the parties hereto hereby agree as follows 1.“Effective Date” shall mean the later of December 22, 2009 and the first date by which all of the following shall have occurred: (a)the Bank’s receipt of a duly executed and notarized second amended and restated collateral agreement, dated December 22, 2009, substantially in the form of ExhibitA hereto; (b)the Bank’s receipt of a duly executed and notarized second amended and restated guaranty, dated December 22, 2009, substantially in the form of ExhibitB hereto; (c)the Bank’s receipt of a duly executed and notarized third amended and restated security agreement, dated December 22, 2009, substantially in the form of ExhibitC hereto; (d)the Bank’s receipt of a duly executed and notarized secretary’s certificate, dated December 22, 2009, substantially in the form of ExhibitD hereto and otherwise acceptable to the Bank (with a duly completed and executed corporate certificate attached thereto substantially in the form of ExhibitI thereto and otherwise acceptable to the Bank); and (e)payment of $9,500.00 to the Bank’s counsel in respect of services rendered to the Bank in connection with the Borrower. 2.As of the Effective Date: (a)the Original Note shall be amended and restated in its entirety by the New Note; and UCN Facility
